DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-3, 5-7, 9-13, 15-17, 19-23, 25-27, 29-30 are pending.

Response to Arguments
Applicant’s arguments, see pg. 11 of Applicant’s remarks, filed 7/27/2022, with respect to the rejection(s) of claim(s) 1 under §103 under Debouk (US 20110241862)have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hauler (US 20150012166) and in light of Johnson US 2017/0158197).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, 9-10, 21-22, 25-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0012166 Al (Hauler et al., hence Hauler) and in light of US 2017 /0158197 Al (Johnson et al., hence Johnson).
As for claim 1, Hauler teaches a computer-implemented method, executed on a computing device, comprising: monitoring an operating environment of an autonomous vehicle to generate one or more initial usage values, including generating sensor data from one or more sensors included within the autonomous vehicle and processing the sensor data by one or more vehicle control units of the autonomous vehicle; (microprocessor and program stored for implementation (a.k.a. acting as computer) mentioned in [0014]; monitoring of operating environment by sensors mentioned in [0019] and shown in Fig. 2; vehicle control units: the “control element” mentioned in [0014])
calculating, by the one or more vehicle control units, an intended nominal trajectory for the autonomous vehicle;  (intended nominal trajectory (trajectory 4) calculated [0017] for autonomous vehicle (Vehicle 3) [0017]); the “control element” to carry out realization of the method is mentioned in [0014],
calculating, in real-time by the one or more vehicle control units, an initial failure contingency plan based, at least in part, upon the one or more initial usage values, wherein the initial failure contingency plan comprises (i) a cease operation portion comprising a contingency trajectory that is different from the intended nominal trajectory, wherein the cease operation portion is configured to provide an orderly shutdown of the autonomous vehicle using the contingency trajectory ("safety trajectory Sb is identified which, in an emergency, i.e. in the event of failure of an operationally necessary component of the autonomous vehicle guidance system, identifies the safe stoppage position 6 located closest to vehicle 3 and brings vehicle 3 safely to a halt at an identified stoppage position 6 without endangering other traffic participants or the vehicle occupants" [0017].)
after calculating the initial failure contingency plan, sensing, by the one or more vehicle control units, a failure of the autonomous vehicle; ("If it is ascertained as the driving mode proceeds that long-term operation of vehicle 3 in the automated driving mode along trajectory 4 is no longer possible, vehicle guidance then switches over to the emergency operating mode....." (this is mentioned in [0017] after the calculation of the emergency trajectories is mentioned.))
responsive to determining that the sensed failure is a major failure, executing, by the one or more vehicle control units, the cease operation portion of the initial failure contingency plan; (" vehicle guidance then switches over to the emergency operating mode and vehicle 3 is guided along the concurrently identified trajectory Sa or along safety trajectory Sb to the nearest stoppage position 6, where the vehicle is automatically brought to a safe halt." [0017]).
Hauler does not specifically mention the case of a minor failure contingency plan.  However, Johnson teaches  calculating, in real-time (“…updated continuously…”[0005]) by the one or more vehicle control units (sensor processor 24 Fig. 1 or Central Processor 26 Fig. 1), an initial failure contingency plan (See situation explained in [0017], where tracking of a preceding vehicle’s trajectory is done as a back-up plan for when dirt or snow covers the lane markings of GPS points usually used to control steering) based, at least in part, upon the one or more initial usage values, (if a trajectory is updated continuously, there must have been an initial set of data points)  wherein the initial failure contingency plan [comprises] (ii) a degraded operation portion configured to allow degraded operation of the autonomous vehicle along the intended nominal trajectory; ("For example, the system may be used in an autonomous vehicle to track a preceding vehicle's trajectory constantly. In normal operation, the autonomous vehicle would be using other information such as lane markings or GPS points to control its steering, but if that information was suddenly lost (such as when dirt or snow may cover lane markings on the road or in close traffic jam driving situations where the vehicle ahead of the subject vehicle interferes with the system's ability to view the lane markers), then the system may switch over to following the preceding vehicle's trajectory as a form of degraded operation." [0020])
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the autonomous vehicle minor failure back-up system as outlined in Johnson with autonomous vehicle major failure back-up system of Hauler, since the two systems do not conflict with each other, are additive, and cover different situations.  The motivation would be to broaden the range of emergencies (minor as well as major) that are covered. 
As for claim 2, Hauler, as modified, also teaches wherein monitoring the operating environment of the autonomous vehicle to generate the one or more initial usage values includes: monitoring a status of the one or more sensors included within the autonomous vehicle to generate the one or more initial usage values. (Johnson: “"The system 12 includes other sensors, such as a radar sensor or sensors 16, a lidar sensor or sensors 18 and/or a yaw rate sensor 20." [0014] "The basis of the system of the present invention is to store a target vehicle's positions in history. These positions are recorded relative to the subject vehicle responsive to data captured by one or more sensors of the subject or equipped vehicle." [0015])
As for claim 5, Hauler, as modified, also teaches monitoring the operating environment of the autonomous vehicle to generate one or more updated usage values; and calculating an updated failure contingency plan based, at least in part, upon the one or more updated usage values.  (Johnson: "This trajectory is updated continuously based on the motion of the subject vehicle to remain accurate to the subject vehicle's relative frame of reference."[0005]. Also "For the purpose of the methods described below, these positions are instead constantly updated so that they remain in the subject vehicle's local coordinate system even as the subject vehicle moves." [0015] This means an updated failure contingency plan gets created (storage in history mentioned in [0019] and [0020]).
As for claim 6, Hauler, as modified, also teaches wherein monitoring the operating environment of the autonomous vehicle to generate the one or more updated usage values includes: monitoring a status of the one or more sensors included within the autonomous vehicle to generate the one or more updated usage values. (this is implied in Johnson, where the information from lane markings or GPS points is used to localize vehicle [0020] and it is only when the sensor information is unavailable that the vehicle moves over to using the tracked trajectory of a preceding vehicle[0020]).
As for claim 9, Hauler, as modified, also teaches wherein monitoring the operating environment of the autonomous vehicle to generate the one or more updated usage values includes: iteratively monitoring, at defined intervals, the operating environment of the autonomous vehicle to iteratively generate the one or more updated usage values.  (Johnson: mentioning of different sensors used to measure environment in vehicle in [0014]; "The basis of the system of the present invention is to store a target vehicle's positions in history. These positions are recorded relative to the subject vehicle responsive to data captured by one or more sensors of the subject or equipped vehicle....For the purpose of the methods described below, these positions are instead constantly updated so that they remain in the subject vehicle's local coordinate system even as the subject vehicle moves."(underlining added)[0015]) 
As for claim 10, Hauler, as modified, also teaches wherein calculating the updated failure contingency plan based, at least in part, upon the one or more updated usage values includes: iteratively calculating, at defined intervals, the updated failure contingency plan based, at least in part, upon the one or more updated usage values.  (Johnson: the contingency plan is continuously updated as the track of a preceding vehicle’s trajectory is constantly measured [0020])
As for claim 21, Hauler teaches a computing system including a processor and memory configured to perform operations comprising: monitoring an operating environment of an autonomous vehicle to generate one or more initial usage values, including generating sensor data from one or more sensors included within the autonomous vehicle and processing the sensor data by one or more vehicle control units of the autonomous vehicle;   (microprocessor and program stored for implementation (a.k.a. acting as computer) mentioned in [0014]; monitoring of operating environment by sensors mentioned in [0019] and shown in Fig. 2; vehicle control units: the “control element” mentioned in [0014])
calculating, by the one or more vehicle control units, an intended nominal trajectory for the autonomous vehicle;  (intended nominal trajectory (trajectory 4) calculated [0017] for autonomous vehicle (Vehicle 3) [0017]); the “control element” to carry out realization of the method is mentioned in [0014], executing, by the one or more vehicle control units, the intended nominal trajectory; (See Fig. 1, 4 is the nominal trajectory. Also intended nominal trajectory (trajectory 4) calculated [0017] for autonomous vehicle (Vehicle 3) [0017] "If it is ascertained as the driving mode proceeds that long-term operation of vehicle 3 in the automated driving mode along trajectory 4 is no longer possible..." (which indicates that automated driving mode along the nominal trajectory is being carried out).)
calculating, in real-time by the one or more vehicle control units, an initial failure contingency plan based, at least in part, upon the one or more initial usage values, wherein the initial failure contingency plan comprises (i) a cease operation portion comprising a contingency trajectory that is different from the intended nominal trajectory, wherein the cease operation portion is configured to provide an orderly shutdown of the autonomous vehicle using the contingency trajectory, ("safety trajectory Sb is identified which, in an emergency, i.e. in the event of failure of an operationally necessary component of the autonomous vehicle guidance system, identifies the safe stoppage position 6 located closest to vehicle 3 and brings vehicle 3 safely to a halt at an identified stoppage position 6 without endangering other traffic participants or the vehicle occupants" [0017].)
after calculating the initial failure contingency plan, sensing, by the one or more vehicle control units, a failure of the autonomous vehicle; ("If it is ascertained as the driving mode proceeds that long-term operation of vehicle 3 in the automated driving mode along trajectory 4 is no longer possible, vehicle guidance then switches over to the emergency operating mode....." (this is mentioned in [0017] after the calculation of the emergency trajectories is mentioned.))
responsive to determining that the sensed failure is a major failure, executing, by the one or more vehicle control units, the cease operation portion of the initial failure contingency plan; (" vehicle guidance then switches over to the emergency operating mode and vehicle 3 is guided along the concurrently identified trajectory Sa or along safety trajectory Sb to the nearest stoppage position 6, where the vehicle is automatically brought to a safe halt." [0017]).
Hauler does not specifically mention the case of a minor failure contingency plan.  However, Johnson teaches  calculating, in real-time (“…updated continuously…”[0005]) by the one or more vehicle control units (sensor processor 24 Fig. 1 or Central Processor 26 Fig. 1), an initial failure contingency plan (See situation explained in [0017], where tracking of a preceding vehicle’s trajectory is done as a back-up plan for when dirt or snow covers the lane markings of GPS points usually used to control steering) based, at least in part, upon the one or more initial usage values, (if a trajectory is updated continuously, there must have been an initial set of data points)  wherein the initial failure contingency plan [comprises] (ii) a degraded operation portion configured to allow degraded operation of the autonomous vehicle along the intended nominal trajectory; ("For example, the system may be used in an autonomous vehicle to track a preceding vehicle's trajectory constantly. In normal operation, the autonomous vehicle would be using other information such as lane markings or GPS points to control its steering, but if that information was suddenly lost (such as when dirt or snow may cover lane markings on the road or in close traffic jam driving situations where the vehicle ahead of the subject vehicle interferes with the system's ability to view the lane markers), then the system may switch over to following the preceding vehicle's trajectory as a form of degraded operation." [0020])
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the autonomous vehicle minor failure back-up system as outlined in Johnson with autonomous vehicle major failure back-up system of Hauler, since the two systems do not conflict with each other, are additive, and cover different situations.  The motivation would be to broaden the range of emergencies (minor as well as major) that are covered. 
As for claim 22, Hauler, as modified, also teaches wherein monitoring the operating environment of the autonomous vehicle to generate the one or more initial usage values includes: monitoring a status of the one or more sensors included within the autonomous vehicle to generate the one or more initial usage values. (Johnson: “"The system 12 includes other sensors, such as a radar sensor or sensors 16, a lidar sensor or sensors 18 and/or a yaw rate sensor 20." [0014] "The basis of the system of the present invention is to store a target vehicle's positions in history. These positions are recorded relative to the subject vehicle responsive to data captured by one or more sensors of the subject or equipped vehicle." [0015])
As for claim 25, Hauler, as modified, also teaches monitoring the operating environment of the autonomous vehicle to generate one or more updated usage values; and calculating an updated failure contingency plan based, at least in part, upon the one or more updated usage values.  (Johnson: "This trajectory is updated continuously based on the motion of the subject vehicle to remain accurate to the subject vehicle's relative frame of reference."[0005]. Also "For the purpose of the methods described below, these positions are instead constantly updated so that they remain in the subject vehicle's local coordinate system even as the subject vehicle moves." [0015] This means an updated failure contingency plan gets created (storage in history mentioned in [0019] and [0020])
As for claim 26, Hauler, as modified, also teaches wherein monitoring the operating environment of the autonomous vehicle to generate the one or more updated usage values includes: monitoring a status of the one or more sensors included within the autonomous vehicle to generate the one or more updated usage values. (this is implied in Johnson, where the information from lane markings or GPS points is used to localize vehicle [0020] and it is only when the sensor information is unavailable that the vehicle moves over to using the tracked trajectory of a preceding vehicle[0020]).
As for claim 29, Hauler, as modified, also teaches wherein monitoring the operating environment of the autonomous vehicle to generate the one or more updated usage values includes: iteratively monitoring, at defined intervals, the operating environment of the autonomous vehicle to iteratively generate the one or more updated usage values.  (Johnson: mentioning of different sensors used to measure environment in vehicle in [0014]; "The basis of the system of the present invention is to store a target vehicle's positions in history. These positions are recorded relative to the subject vehicle responsive to data captured by one or more sensors of the subject or equipped vehicle....For the purpose of the methods described below, these positions are instead constantly updated so that they remain in the subject vehicle's local coordinate system even as the subject vehicle moves."(underlining added)[0015]) 
As for claim 30, Hauler, as modified, also teaches wherein calculating the updated failure contingency plan based, at least in part, upon the one or more updated usage values includes: iteratively calculating, at defined intervals, the updated failure contingency plan based, at least in part, upon the one or more updated usage values.  (Johnson: the contingency plan is continuously updated as the track of a preceding vehicle’s trajectory is constantly measured [0020])

Claim(s) 11-12, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauler in light of Johnson and in light of US 10,747,223 (Eade et al., hence Eade).
As for claim 11, Hauler teaches A computer program product residing on a [computer readable medium] having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: monitoring an operating environment of an autonomous vehicle to generate one or more initial usage values, including generating sensor data from one or more sensors included within the autonomous vehicle and processing the sensor data by one or more vehicle control units of the autonomous vehicle; (microprocessor and program stored for implementation (a.k.a. acting as computer) mentioned in [0014]; monitoring of operating environment by sensors mentioned in [0019] and shown in Fig. 2; vehicle control units: the “control element” mentioned in [0014])
calculating, by the one or more vehicle control units, an intended nominal trajectory for the autonomous vehicle;  (intended nominal trajectory (trajectory 4) calculated [0017] for autonomous vehicle (Vehicle 3) [0017]); the “control element” to carry out realization of the method is mentioned in [0014],
calculating, in real-time by the one or more vehicle control units, an initial failure contingency plan based, at least in part, upon the one or more initial usage values, wherein the initial failure contingency plan comprises (i) a cease operation portion comprising a contingency trajectory that is different from the intended nominal trajectory, wherein the cease operation portion is configured to provide an orderly shutdown of the autonomous vehicle using the contingency trajectory ("safety trajectory Sb is identified which, in an emergency, i.e. in the event of failure of an operationally necessary component of the autonomous vehicle guidance system, identifies the safe stoppage position 6 located closest to vehicle 3 and brings vehicle 3 safely to a halt at an identified stoppage position 6 without endangering other traffic participants or the vehicle occupants" [0017].)
after calculating the initial failure contingency plan, sensing, by the one or more vehicle control units, a failure of the autonomous vehicle; ("If it is ascertained as the driving mode proceeds that long-term operation of vehicle 3 in the automated driving mode along trajectory 4 is no longer possible, vehicle guidance then switches over to the emergency operating mode....." (this is mentioned in [0017] after the calculation of the emergency trajectories is mentioned.))
responsive to determining that the sensed failure is a major failure, executing, by the one or more vehicle control units, the cease operation portion of the initial failure contingency plan; (" vehicle guidance then switches over to the emergency operating mode and vehicle 3 is guided along the concurrently identified trajectory Sa or along safety trajectory Sb to the nearest stoppage position 6, where the vehicle is automatically brought to a safe halt." [0017]).
Hauler does not specifically mention the case of a minor failure contingency plan.  However, Johnson teaches  calculating, in real-time (“…updated continuously…”[0005]) by the one or more vehicle control units (sensor processor 24 Fig. 1 or Central Processor 26 Fig. 1), an initial failure contingency plan (See situation explained in [0017], where tracking of a preceding vehicle’s trajectory is done as a back-up plan for when dirt or snow covers the lane markings of GPS points usually used to control steering) based, at least in part, upon the one or more initial usage values, (if a trajectory is updated continuously, there must have been an initial set of data points)  wherein the initial failure contingency plan [comprises] (ii) a degraded operation portion configured to allow degraded operation of the autonomous vehicle along the intended nominal trajectory; ("For example, the system may be used in an autonomous vehicle to track a preceding vehicle's trajectory constantly. In normal operation, the autonomous vehicle would be using other information such as lane markings or GPS points to control its steering, but if that information was suddenly lost (such as when dirt or snow may cover lane markings on the road or in close traffic jam driving situations where the vehicle ahead of the subject vehicle interferes with the system's ability to view the lane markers), then the system may switch over to following the preceding vehicle's trajectory as a form of degraded operation." [0020])
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the autonomous vehicle minor failure back-up system as outlined in Johnson with autonomous vehicle major failure back-up system of Hauler, since the two systems do not conflict with each other, are additive, and cover different situations.  The motivation would be to broaden the range of emergencies (minor as well as major) that are covered. 
Neither Hauler nor Johnson mention that the computer readable medium is a non-transitory one. However, Eade in his autonomous vehicle control system teaches a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations (Computer program product, Col. 9 lines 9-27.  Non-transitory medium Col. 9 lines 27-32.  Fig. 1, primary vehicle control system 120, (executed on computing device: lines 35-44 Col.7) Fig.1, Primary Sensors 130, output of sensors being sent to primary control subsystems, lines 14-27 Col.7.).  
It would have been obvious to one of ordinary skill in the art at the time of the application to have used the non-transitory computer readable medium to store the instructions for the computer modules, since this is known in the art, as is shown by Eade. The motivation is to preserve the computer program even when power has not been fed to the system.
As for claim 12, Hauler, as modified, also teaches wherein monitoring the operating environment of the autonomous vehicle to generate the one or more initial usage values includes: monitoring a status of the one or more sensors included within the autonomous vehicle to generate the one or more initial usage values. (Johnson: “"The system 12 includes other sensors, such as a radar sensor or sensors 16, a lidar sensor or sensors 18 and/or a yaw rate sensor 20." [0014] "The basis of the system of the present invention is to store a target vehicle's positions in history. These positions are recorded relative to the subject vehicle responsive to data captured by one or more sensors of the subject or equipped vehicle." [0015])
As for claim 15, Hauler, as modified, also teaches monitoring the operating environment of the autonomous vehicle to generate one or more updated usage values; and calculating an updated failure contingency plan based, at least in part, upon the one or more updated usage values.  (Johnson: "This trajectory is updated continuously based on the motion of the subject vehicle to remain accurate to the subject vehicle's relative frame of reference."[0005]. Also "For the purpose of the methods described below, these positions are instead constantly updated so that they remain in the subject vehicle's local coordinate system even as the subject vehicle moves." [0015] This means an updated failure contingency plan gets created (storage in history mentioned in [0019] and [0020]).
As for claim 16, Hauler, as modified, also teaches wherein monitoring the operating environment of the autonomous vehicle to generate the one or more updated usage values includes: monitoring a status of the one or more sensors included within the autonomous vehicle to generate the one or more updated usage values. (this is implied in Johnson, where the information from lane markings or GPS points is used to localize vehicle [0020] and it is only when the sensor information is unavailable that the vehicle moves over to using the tracked trajectory of a preceding vehicle[0020]).
As for claim 19, Hauler, as modified, also teaches wherein monitoring the operating environment of the autonomous vehicle to generate the one or more updated usage values includes: iteratively monitoring, at defined intervals, the operating environment of the autonomous vehicle to iteratively generate the one or more updated usage values.  (Johnson: mentioning of different sensors used to measure environment in vehicle in [0014]; "The basis of the system of the present invention is to store a target vehicle's positions in history. These positions are recorded relative to the subject vehicle responsive to data captured by one or more sensors of the subject or equipped vehicle....For the purpose of the methods described below, these positions are instead constantly updated so that they remain in the subject vehicle's local coordinate system even as the subject vehicle moves."(underlining added)[0015]) 
As for claim 20, Hauler, as modified, also teaches wherein calculating the updated failure contingency plan based, at least in part, upon the one or more updated usage values includes: iteratively calculating, at defined intervals, the updated failure contingency plan based, at least in part, upon the one or more updated usage values.  (Johnson: the contingency plan is continuously updated as the track of a preceding vehicle’s trajectory is constantly measured [0020])

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauler as modified by Johnson as applied to claim 1 above, and further in view of Hartung  (US 2017/0139411).
As for claim 3, neither Hauler nor Johnson mention vision systems of the vehicle.  However Hartung teaches sensing a failure of a vision system of the autonomous vehicle; and determining that the failure of the vision system is a major failure. (Hartung: machine vision as being part of the sensors on an autonomous vehicle: [103]. The fact that the demise of a vision system is considered a "major failure": major failures are those which, upon failure, render the autonomous vehicle unable to continue to progress in safety and require the shutdown of autonomous driving . AV vision systems are used to recognize (dumb) signs, surrounding environment, car lanes, curbs, nearby vehicles, and the like, the recognition of which would be considered essential to driving by one of ordinary skill in the art. It would be obvious that the demise of a machine vision system would therefore be considered a "major failure".)
It would have been obvious to one of ordinary skill in the art to have combined together the vision system of Hartung with the emergency autonomous driving system of Hauler, as combined with Johnson, since vision systems are known to be a part of autonomous vehicle systems on vehicles and this would have been known by one in the art. 
As for claim 7, Hauler, as modified so far, also teaches sensing a failure of a vision system of the autonomous vehicle; and determining that the failure of the vision system is a major failure.  (Hartung: machine vision as being part of the sensors on an autonomous vehicle: [103]. The fact that the demise of a vision system is considered a" major failure": major failures are those which, upon failure, render the autonomous vehicle unable to continue to progress in safety and require the shutdown of autonomous driving.  AV vision systems are used to recognize (dumb) signs, surrounding environment, car lanes, curbs, nearby vehicles, and the like, the recognition of which would be considered essential to driving by one of ordinary skill in the art. It would be obvious that the demise of a machine vision system would therefore be considered a "major failure".)

Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauler as modified by Johnson and in light of Eade as applied to claim 11 above, and further in view of Hartung .
As for claim 13, neither Hauler nor Johnson mention vision systems of the vehicle.  However Hartung teaches sensing a failure of a vision system of the autonomous vehicle; and determining that the failure of the vision system is a major failure. (Hartung: machine vision as being part of the sensors on an autonomous vehicle: [103]. The fact that the demise of a vision system is considered a "major failure": major failures are those which, upon failure, render the autonomous vehicle unable to continue to progress in safety and require the shutdown of autonomous driving . AV vision systems are used to recognize (dumb) signs, surrounding environment, car lanes, curbs, nearby vehicles, and the like, the recognition of which would be considered essential to driving by one of ordinary skill in the art. It would be obvious that the demise of a machine vision system would therefore be considered a "major failure".)
It would have been obvious to one of ordinary skill in the art to have combined together the vision system of Hartung with the emergency autonomous driving system of Hauler, as combined with Johnson, since vision systems are known to be a part of autonomous vehicle systems on vehicles and this would have been known by one in the art. 
As for claim 17, Hauler, as modified so far, also teaches sensing a failure of a vision system of the autonomous vehicle; and determining that the failure of the vision system is a major failure.  (Hartung: machine vision as being part of the sensors on an autonomous vehicle: [103]. The fact that the demise of a vision system is considered a" major failure": major failures are those which, upon failure, render the autonomous vehicle unable to continue to progress in safety and require the shutdown of autonomous driving.  AV vision systems are used to recognize (dumb) signs, surrounding environment, car lanes, curbs, nearby vehicles, and the like, the recognition of which would be considered essential to driving by one of ordinary skill in the art. It would be obvious that the demise of a machine vision system would therefore be considered a "major failure".)

Claim(s) 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauler as modified by Johnson as applied to claim 21 above, and further in view of Hartung.
As for claim 23, neither Hauler nor Johnson mention vision systems of the vehicle.  However Hartung teaches sensing a failure of a vision system of the autonomous vehicle; and determining that the failure of the vision system is a major failure. (Hartung: machine vision as being part of the sensors on an autonomous vehicle: [103]. The fact that the demise of a vision system is considered a "major failure": major failures are those which, upon failure, render the autonomous vehicle unable to continue to progress in safety and require the shutdown of autonomous driving . AV vision systems are used to recognize (dumb) signs, surrounding environment, car lanes, curbs, nearby vehicles, and the like, the recognition of which would be considered essential to driving by one of ordinary skill in the art. It would be obvious that the demise of a machine vision system would therefore be considered a "major failure".)
It would have been obvious to one of ordinary skill in the art to have combined together the vision system of Hartung with the emergency autonomous driving system of Hauler, as combined with Johnson, since vision systems are known to be a part of autonomous vehicle systems on vehicles and this would have been known by one in the art. 
As for claim 27, Hauler, as modified so far, also teaches sensing a failure of a vision system of the autonomous vehicle; and determining that the failure of the vision system is a major failure.  (Hartung: machine vision as being part of the sensors on an autonomous vehicle: [103]. The fact that the demise of a vision system is considered a" major failure": major failures are those which, upon failure, render the autonomous vehicle unable to continue to progress in safety and require the shutdown of autonomous driving.  AV vision systems are used to recognize (dumb) signs, surrounding environment, car lanes, curbs, nearby vehicles, and the like, the recognition of which would be considered essential to driving by one of ordinary skill in the art. It would be obvious that the demise of a machine vision system would therefore be considered a "major failure".)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661